Opinion issued September 25, 2003














In The
Court of Appeals
For The
First District of Texas




NO. 01-01-01237-CR
____________

JUAN JOSE DELEON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 361st District Court 
Brazos County, Texas
Trial Court Cause No. 28,518-361




CONCURRING  OPINION
          I respectfully concur in the judgment only.  The trial court instructed the jury
that it could consider appellant’s prior convictions only to determine appellant’s
credibility or intent, or to rebut appellant’s defensive theory.  Appellant preserved
error based on Rule 609,
 but did not preserve error regarding admissibility pursuant
to Rule 404(b).

          The majority concludes that, when evidence has been admitted properly for a
limited purpose, but is admitted erroneously for an additional limited purpose, a harm
analysis is appropriate.  If evidence is admitted for the wrong reason, but is
admissible for a different reason, we do not consider this reversible error, nor do we
conduct a harm analysis.  See Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App.
1990).  Because I can discern no difference between evidence erroneously admitted
for all purposes and evidence erroneously admitted for a limited purpose, when the
evidence is properly admitted under a different rule and the State offers alternative
bases for admission, I see no reason to depart from Romero’s rule.  
 

          Accordingly, I would affirm the judgment without conducting a harm analysis.
 
 
                                                                       Evelyn V. Keyes
                                                                        Justice

Panel consists of Justices Taft, Keyes, and Higley.

Justice Keyes concurring in the judgment only.

Publish.  Tex. R. App. P. 47.2(b).